Wade, C. J.
1. This was a suit on account in the Eulton section of the municipal court of Atlanta, and the defendant by his counsel entered an appearance which amounted in effect to a plea of general issue. The trial judge did not err in admitting testimony of the plaintiff’s attorney that he “presented the account sued on to W. S. Thompson [the defendant] personally, and demanded payment; that W. S. Thompson stated each time that he would pay it, and offered at one time to give his promissory notes in settlement of the claim; that his offer was not accepted; that Thompson never disputed the correctness of the account.” This evidence was - not subject to the objection Urged, “that said evidence as tendered was in the nature of a compromise, and was inadmissible,” for that reason. There is nothing to suggest that the testimony related to any proposed compromise, but the witness testified that the “account sued on” (therefore the entire account) was presented for payment, and that the defendant stated “each time” that he would pay it. The fair inference from this testimony is that the account was presented for payment to the defendant more than once and .before the suit was brought; and this inference was not disputed by evidence.
'2. The judge of the municipal court of Atlanta, Eulton section, had authority to direct a verdict. Lynch v. Southern Express Co., ante, 761; 146 Ga. (90 S. E. 527). The evidence demanded the verdict, and the appellate division of the municipal court did not err in overruling the motion for a new trial. ' Judgment affirmed.